Citation Nr: 0215901	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  01-04 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to June 21, 1994, for 
the grant of service connection for spondylolysis at L5-S1.  

(The issue of a higher rating for the service-connected 
spondylolysis at L5-S1 will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to December 
1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000 RO decision which granted service connection 
and a 10 percent rating for spondylolysis at L5-S1, effective 
from October 5, 1994.  The veteran appealed for an earlier 
effective date for the grant of service connection and a 
higher rating for spondylolysis at L5-S1.  

In a May 2001 decision, the RO assigned an effective date of 
June 21, 1994 for the grant of service connection for 
spondylolysis at L5-S1, based on clear and unmistakable error 
in the prior decision.  The veteran continues his appeal for 
an earlier effective date.  

In April 2002, the veteran appeared at the RO and testified 
at a video conference hearing conducted from Washington, 
D.C., by the undersigned Member of the Board, who has been 
designated to make the final disposition of this proceeding 
for VA.

The Board also notes that it is undertaking additional 
development on the claim of a higher rating for the service-
connected spondylolysis at L5-S1, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)(2002)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903 
(2002)).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing that issue.  


FINDINGS OF FACT

1.  Service connection for a low back defect was initially 
denied by the RO in an unappealed December 1975 decision; the 
veteran also did not appeal a May 1994 RO decision 
determining that new and material evidence had not been 
received to reopen a claim of service connection for a low 
back disorder.  

2.  An application to reopen the claim for service connection 
for a low back disorder was received by the RO in September 
1994; and based on new and material evidence, the RO reopened 
the claim and granted service connection for spondylolysis at 
L5-S1, effective from June 21, 1994.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 21, 1994, 
for the grant of service connection for spondylolysis at L5-
S1, have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.158, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1973 to December 
1973.  Medical records show that in June 1973 he was involved 
in an accident while riding a bus en route to military basic 
training and sustained a neck injury.  He also complained of 
severe low back pain at the time, and subsequent X-rays of 
the lumbar spine showed bilateral spondylolysis at L5, which 
was noted to chronic and not acute in nature.  

In February 1974, the RO received the veteran's claim of 
service connection for a neck disorder.  (A low back disorder 
was not listed on the application.)

On an October 1975 VA examination, X-rays of the lumbar spine 
showed a defect of the pars interarticulares at L5, and no 
evidence of spondylolisthesis of L5 on S1.  The lumbar 
vertebrae were otherwise normal in appearance, with well-
maintained intervertebral spaces and no significant 
abnormality of the sacroiliac joints.  The diagnosis was 
congenital defect of L5.  

In a December 1975 decision, the RO denied a claim of service 
connection for a low back disorder, on the basis that the 
defect at L5 was a constitutional or developmental 
abnormality and not a disability under the law.  By letter in 
December 1975, the RO notified the veteran of the decision 
and his appellate rights.  He did not appeal.  

VA outpatient records show that in January 1993 the veteran 
complained of neck pain radiating to the low back.  A 
radiologic report indicated a normal lumbar spine.  An 
examiner, nevertheless, reported that X-rays of the 
lumbosacral spine indicated spondylolysis at L5-S1 without 
listhesis, and the veteran was diagnosed with such.  

In October 1993, the RO received the veteran's application 
for service connection for a low back disorder.  

The RO scheduled the veteran for a VA examination to take 
place in December 1993, but he failed to report.

In a May 1994 decision, the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim of service connection for a low back disorder 
(the RO noted that the veteran had failed to report for a 
scheduled VA examination).  By letter dated on June 15, 1994, 
the RO notified the veteran of the decision and his appellate 
rights.  He did not appeal.  

VA outpatient records dated from June to August 1994 show 
treatment for, among other things, low back pain.  The 
earliest record, dated June 21, 1994, indicates that the 
veteran complained of low back pain.  He reported that the 
initial onset was in a bus accident in 1973.  Clinical 
findings regarding the back included limitation of motion, 
spasm, tenderness, and a positive straight leg raising test.  

On September 16, 1994, the RO received the veteran's 
application to reopen his claim of service connection for a 
low back disorder.  

In a September 1995 decision, the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim of service connection for a low back 
disorder.  The veteran appealed this decision.  

In a November 1998 decision, the Board determined that new 
and material evidence had been received to reopen the 
veteran's claim of service connection for a low back 
disorder.  The decision was based in part on private and VA 
medical records and reports and on hearing testimony and 
statements of the veteran, all dated from 1994 to 1997.  The 
Board also found that the May 1994 RO decision denying the 
veteran's application to reopen his claim for service 
connection for a low back disorder was final.  The Board then 
remanded the case to the RO for additional development and 
readjudication (on the merits) of the issue.  

In a September 1999 VA examination, the examiner reviewed 
various VA X-ray and imaging studies of the veteran's lumbar 
spine conducted in 1993, 1995, and 1997.  The examiner found 
inconsistent evidence of spondylolysis at L5.  He opined that 
the spondylolysis was not a congenital abnormality but, in 
the veteran's case, an acquired defect, and that the 
spondylolysis was a substantial contributor to the veteran's 
current low back symptoms.  

In a June 2000 decision, the RO granted service connection 
for spondylolysis at L5-S1, effective from October 5, 1994 
(which the RO stated was the date the veteran's notice of 
disagreement was received). 

In August 2000, the RO received a statement from the 
veteran's representative, indicating the veteran's 
disagreement with the effective date assigned to the grant of 
service connection for spondylolysis at L5-S1.  He stated 
that the effective date should be retroactive to 1973.  In 
another statement that month the representative amended his 
claim, stating that the effective date should be 1975.  

In an August 2000 statement, the veteran indicated that the 
effective date should be retroactive to 1975, the date he 
initially filed for VA disability compensation.  He argued 
that his low back was injured in the bus accident in 1973 and 
that he did not have a congenital or developmental defect.  

In September and October 2000, the RO received additional 
evidence in support of the veteran's claim, which consisted 
of medical records dated back to June 1973 showing X-ray 
evidence of spondylolysis at L5 and complaints of low back 
pain after the in-service bus accident, treatment for low 
back pain after a work injury in July 1988, and X-ray 
evidence of spondylolysis at L5 in 1995 and 1997.  

At a February 2001 hearing at the RO before a local hearing 
officer, the veteran testified that the effective date of 
service connection for spondylolysis at L5-S1 should be 
retroactive to 1975, when the RO initially denied service 
connection for a low back disorder.  He said that he was 
unable to pursue an appeal of that decision because he could 
not obtain his service medical records or treatment reports, 
and that he was unable to prove his case due to inability to 
obtain records.  

In February 2001, the RO received additional evidence in 
support of the veteran's claim, which consisted of 
duplicative service and private records dated from 1973, 
service department records, an emergency department record 
dated in July 1988 regarding complaints of low back pain, a 
copy of a newspaper account of the veteran's in-service bus 
accident, and records dated in 1974, 1994 and 1996 
documenting the veteran's efforts to obtain service treatment 
records.

In a May 2001 decision, the RO assigned an effective date of 
June 21, 1994 for the grant of service connection for 
spondylolysis at L5-S1, based on clear and unmistakable error 
in the prior decision.  The RO stated that the October 5, 
1994 notice of disagreement was in fact submitted in regard 
to another claim, and that the proper effective date should 
be the earliest date that the disability was shown if the 
claim was received within one year from that date.  

At an April 2002 video conference hearing before the 
undersigned Member of the Board, the veteran reiterated that 
the proper effective date for the grant of service connection 
for spondylolysis at L5-S1 was 1975.  He said that he was 
told that all of his medical records had been sent to the VA 
for its decision in 1975.  He felt that the VA never had his 
entire medical file (or that if it did it failed to consider 
all of his records) and that over the course of 30 years he 
had been unable to obtain his records to substantiate his low 
back claim.  The veteran also said that he had assistance 
when filing his claim in 1975 and that he did not follow up 
on the 1975 award given for his cervical spine injury but 
denied for his low back disability.  The veteran's friend 
testified to the effects of the veteran's low back disorder 
on his life over the years.  

II.  Analysis

The Board observes that Congress has amended VA law to, among 
other things, enhance VA's duty to assist a claimant in 
developing facts pertinent to his claim and expand on VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

In regard to the veteran's earlier effective date claim, it 
is noted that even though the veteran was not informed of the 
explicit provisions of the VCAA, the RO's duties under the 
Act have been fulfilled.  The RO has addressed the law and 
regulations generally applicable to the determination of 
proper effective dates, which it provided to the veteran and 
his representative in the May 2001 Statement of the Case.  
Because the effective date determination is predicated on 
evidence already of record, and because as will be discussed 
hereinbelow the law and not the evidence is dispositive of 
the outcome in this case, there is no reasonable basis for 
affording the veteran additional assistance in developing his 
claim.  Accordingly, the Board finds it may proceed with the 
adjudication of the case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The veteran claims that the grant of service connection for 
spondylolysis at L5-S1 should be made effective prior to June 
21, 1994, the date which the RO assigned.  He contends that 
he is entitled to a retroactive effective date of 1975 when 
he initially filed a claim for service connection for 
disability arising from the in-service bus accident.  

The veteran was separated from active duty in December 1973.  
The claims file shows that his initial compensation claim was 
received by the RO in February 1975, requesting service 
connection for a neck injury.  Although the claim did not 
specify a low back disorder, the RO in a December 1975 rating 
decision nevertheless denied a claim of service connection 
for a low back disorder.  After notification of the decision 
and his appellate rights, the veteran did not appeal.  The 
file shows that the veteran's application to reopen a claim 
for service connection for a low back disorder was filed in 
October 1993.  This claim was denied by the RO in a May 1994 
rating decision.  The RO notified the veteran of the decision 
and his appellate rights in a June 1994 letter, but he did 
not appeal.  Thus, the prior RO decisions are considered 
final.  38 U.S.C.A. § 7105.  This was part of the Board 
findings in its November 1998 decision.  

Inasmuch as the May 1994 RO decision is final, the effective 
date for service connection for a low back disorder must be 
determined in relation to a subsequent reopened claim 
supported by new and material evidence.  A final decision can 
be reopened upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The law provides that 
when a claim is reopened with new and material evidence after 
a final disallowance, the effective date of service 
connection will be the date of VA receipt of the claim to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

After the RO's last final disallowance of the claim in May 
1994, the next application to reopen the claim for service 
connection for a low back disorder was received from the 
veteran on September 16, 1994.  In a November 1998 decision, 
the Board reopened the claim based on new and material 
evidence received since the final May 1994 RO decision, and 
on consideration of all the evidence the RO thereafter 
granted service connection for spondylolysis at L5-S1, 
effective from June 21, 1994.  An effective date no earlier 
than September 16, 1994 is permitted by law in this case for 
the grant of service connection for spondylolysis at L5-S1, 
that is, the date of RO receipt of the application to reopen 
the claim supported by new and material evidence.  As the 
rules of finality preclude an effective date earlier than 
September 16, 1994, the veteran's claim of an effective date 
earlier than June 21, 1994 assigned by the RO is not valid.  

In this case, the relevant facts are not in dispute, and the 
law, not the evidence, is dispositive of the outcome.  As a 
matter of law, there is no entitlement to an earlier 
effective date for the grant of service connection for 
spondylolysis at L5-S1, and the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than June 21, 1994 for the grant of 
service connection for spondylolysis at L5-S1 is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

